Citation Nr: 0529350	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for the veteran's 
cause of death, entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002), and entitlement to Dependents Educational 
Assistance.  The appellant, the veteran's surviving spouse, 
perfected an appeal for the denial of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318. 

In September 2005, the appellant and her daughter testified 
at a personal hearing, which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
is of record.

During the appellant's September 2005 hearing, through her 
representative, she withdrew her appeal for DIC under the 
provisions of 38 U.S.C.A. § 1318.  Therefore, this issue is 
no longer in appellate status.

For good cause shown, the appellant's motion for advancement 
on the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
she identified.

2. The veteran died in March 2001 at age 77.

3. The cause of his death was cardiopulmonary arrest and 
cardiac arrhythmia as noted on his death certificate.

4. At the time of his death, service connection had been 
established for post traumatic stress disorder (PTSD), with 
an evaluation of 30 percent, and degenerative joint disease 
of the left knee, with an evaluation of 30 percent. 

5. Cardiovascular disease, including cardiac arrhythmia, was 
not present during service or for many decades thereafter.

6. The preponderance of the probative evidence shows that 
service-connected disabilities did not cause or materially 
contribute to cause the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death. 
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service connected 
PTSD caused the veteran's hypertension, which materially 
contributed to his death.  

Development of the Claim

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5). Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Prior to the April 2003 initial RO decision to deny the 
benefits sought on appeal, the RO informed the appellant of 
the evidence needed to substantiate her claim.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  In the August 2002 
notice, the RO informed her of the provisions of the VCAA and 
the specific evidence required to substantiate her claim for 
service connection for the cause of the veteran's death. The 
RO also informed her of the information and evidence that she 
was required to submit, and the evidence that the RO would 
obtain on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  As an 
alternative, the RO informed her that she could obtain the 
evidence and submit it to the RO.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claim.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the appellant of the evidence needed to substantiate 
her claim.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c) (2005).

The RO has obtained the veteran's service medical records, VA 
outpatient treatment records, and private medical records, 
and the appellant has presented the veteran's death 
certificate in support of her claim. In addition, the 
appellant has submitted internet articles, which relate to 
PTSD and hypertension.  Evidence in the veteran's claims file 
also includes a January 1999 VA medical opinion regarding the 
question of whether the veteran's hypertension was 
etiologically related to his service-connected PTSD.  

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further development 
would aid the appellant in substantiating her claim.  See 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) (VA is 
not required to provide any assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. 38 C.F.R. § 3.312(b), 
(c).  

Analysis

The veteran's death certificate shows that he died in March 
2001 when he was 77 years old. The immediate cause of death 
is listed as cardiopulmonary arrest and cardiac arrhythmia.  
No other disorders are noted to have contributed to his 
death.

At the time of the veteran's death in March 2001, service 
connection had been established for PTSD, evaluated at 30 
percent disabling and a left leg disability, evaluated at 30 
percent disabling.  The veteran was denied entitlement to 
service connection for hypertension in January 1999.  The 
veteran did not appeal that decision.  His overall combined 
rating was 60 percent.

The appellant essentially contends that the veteran's PTSD 
led to hypertension, which led to the cardiopulmonary arrest 
and cardiac arrhythmia, listed on his death certificate as 
the immediate causes of death.  

The veteran's service medical records contain no findings 
indicative of hypertension or other cardiovascular disease 
during his active service. Similarly, there were no such 
findings in the post-service medical records until many years 
after his discharge from active duty. In fact, the first 
mention of hypertension in the veteran's claims file is in 
February 1998, which is more than 40 years after discharge.  

The veteran filed a claim for entitlement to service 
connection for hypertension as secondary to PTSD in May 1998.  
In conjunction with this claim the veteran reported for a VA 
sponsored medical examination in November 1998.  The 
examiner, a physician specializing in cardiology, noted that 
he reviewed the veteran's claims file.  The veteran reported 
that he was diagnosed with hypertension in February 1998.  
Physical examination revealed that his heart size was 
enlarged, heart rhythm was regular and there were no murmurs 
reported.  The examiner noted that the veteran had no rales, 
edema, hepatomegaly, or neck vein distention.  A chest X-ray 
showed normal heart size.  An electrocardiogram revealed 
increased voltages consistent with left ventricular 
hypertrophy.  The examiner noted that a multigated angiogram 
revealed normal left ventricle wall motion and normal left 
ventricle ejection fraction of 63 percent.  The examiner 
diagnosed the veteran's symptoms as hypertensive heart 
disease and angina.  In a January 1999 addendum to the 
November 1998 examination, the examiner indicated that 
although stress from PTSD could lead to hypertension, it was 
more likely than not that the veteran's hypertension was 
essential in nature.  

Evidence in the veteran's claims file reveals that he was 
treated at the VA outpatient treatment center for PTSD from 
May 1998 to March 2001.  Included in these records is an 
August 1998 psychiatric progress noted written by a VA 
Physicians Assistant, M.J.J, who treated the veteran.  She 
noted that the veteran had been diagnosed with hypertension 
and typically had higher blood pressure when there was an 
increase in stress or anxiety.  She indicated that she read 
two reports, one written by a doctor the other written by a 
PhD, which found that patients who suffer from PTSD or 
anxiety or depression were at a significantly greater risk of 
developing hypertension.  She noted that in her opinion, 
which was based on treating the veteran and the two above-
referenced reports, it was as likely as not that PTSD caused 
his hypertension.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not, and the degree to 
which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-449 (2000).

In this case, the Board has determined that the opinion of 
the VA medical examiner is more probative of whether the 
veteran's hypertension was related to PTSD. The Board notes 
that the VA examiner is a physician specializing in 
cardiology whereas M.J.J. is a Physicians Assistant.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Additionally, the November 1998 VA examiner conducted a 
thorough examination with the specific purpose of determining 
the etiology of the veteran's hypertension.  He based his 
conclusions on objective observations, which included a 
review of the veteran's claims file, a physical examination 
and laboratory tests.  The Physicians Assistant based her 
opinion on two articles and her treatment of the veteran.  
Therefore because the VA examiner was a medical doctor 
specializing in cardiology and based his opinion on a 
thorough review of the evidence and a complete examination, 
the Board finds that it is more probative toward the 
adjudication of whether the veteran's hypertension was 
secondary to PTSD.  The Board accordingly finds that the 
weight of medical evidence is against appellant's contention 
that the veteran's hypertension was secondary to PTSD.

The appellant has presented multiple Internet research 
articles regarding the causes of heart disease.  These 
articles suggest a relationship between PTSD and heart 
disease.  These materials are not probative, however, of 
whether the veteran's heart disease was related to PTSD as 
they do not offer any information pertaining to the veteran's 
particular case.  

In conjunction with this claim, the veteran's daughter 
submitted a letter in September 2002.  She revealed that the 
veteran had suffered from swollen knees, emphysema, 
headaches, PTSD, memory loss and a bad back.  She reported 
that the veteran was a proud and honorable individual and 
requested that her mother, the appellant, be granted 
benefits.

During the September 2005 hearing the appellant reported that 
she married the veteran in September 1953.  The appellant and 
her daughter reported that the veteran suffered nightmares, 
insomnia, and headaches.  The appellant reported that the 
veteran complained of chest pains in 1986 and was treated at 
St. Mary's Hospital.  She testified that at that time his 
chest X-rays were normal.  She also reported that the 
veteran's symptoms were diagnosed as hypertension after his 
symptoms were diagnosed as PTSD.  The veteran's daughter 
indicated that she submitted internet research articles which 
related PTSD as a precipitating factor for heart attacks.  

Although the appellant and her daughter have stated that the 
veteran's hypertension is related to PTSD, those assertions 
are not supported by any medical evidence specifically 
pertaining to him.  As a lay person the appellant and her 
daughter are competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
They are not, however, competent to provide evidence of a 
medical diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Their 
statements are not probative, therefore, of whether the 
veteran's hypertension was related to PTSD, or of a nexus 
between the heart disease that caused his death and any 
disease or injury incurred in service.

During the appellant's September 2005 hearing she indicated 
that veteran was awarded disability benefits by the Social 
Security Administration (SSA) in 1980 for his knee disability 
and osteoporosis of the spine.  The RO has not obtained the 
records or documents pertaining to that claim. Those records 
could not establish that the veteran's hypertension or other 
cardiovascular disease leading to death was related to his 
PTSD, as he was not diagnosed with PTSD and hypertension 
until 1998.  For that reason the Board finds that the SSA 
records are not required, because no reasonable possibility 
exists that consideration of those records would aid in 
substantiating the veteran's claim.

Although the Board is sympathetic to the appellant's loss, a 
review of the evidence reveals that there is no probative 
evidence available showing that the veteran's service 
connected PTSD was related his hypertension, or that PTSD 
materially contributed to cause his death.  For these reasons 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


